DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5-20, and 22-35 are pending.
Claims 14, 18, and 32 are withdrawn.
Claims 1, 2, 5-13, 15-17, 19, 20, 22-31, and 33-35 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed  Application Nos. 13/790,642,  13/338,963,  13/316154, and provisional Application No. 61/436,135, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The applications do not describe calculating risk of aneuploidy 
	The instant application is given benefit for claims 1-13, 15-17, 19-31, and 33 to the instant filing date of 13 June 2013.
Claim Interpretation
The limitation of non-polymorphic loci in claim 1 is defined at paragraph 36 as loci that can be detected without reliance on detection of a polymorphism, but which may comprise a polymorphism. For the purpose of examination non-polymorphic loci have been interpreted to be any set of loci.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2. 5-13, 15-17, 19, 20, 22-31, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of analyzing data from a maternal sample of X and Y chromosome loci and at least one or more autosome loci to calculate a fetal fraction in the maternal sample, estimate the frequency of the X and Y chromosomes using mathematical models assuming no copies, one copy, or two or more copies of the Y chromosome, and a mathematical model assuming one copy, two copies, or three or more copies of the X chromosome, and determine a risk of aneuploidy for the X or Y chromosome, which, but for the limitation of using a generic computer, falls within both the mental process and mathematical concept grouping of abstract ideas. Independent claim 19 recites a process of analyzing data from a maternal sample of X chromosome loci and at least one or more autosome loci to calculate a fetal fraction in the maternal sample, estimate the frequency of the X chromosomes using mathematical models assuming one copy, two copies, or three or more copies of the X chromosome, and determine a risk of aneuploidy for the X chromosome, which, but for the limitation of using a generic computer, falls within both the mental process and mathematical concept grouping of abstract ideas.
Dependent claims 2 and 20 further recite a mental process of considering the presence of a fetal aneuploidy. Dependent claims 7 and 25 further recite a mental process and mathematical concept of calculating a fetal nucleic acid proportion in the sample by analyzing data of polymorphisms in at least two autosomes. Dependent claims 9 and 27 further recite a mental process and mathematical concept of calculating a fetal nucleic acid proportion by analyzing data of polymorphisms in at least three autosomes. Dependent claims 13 and 31 further recite a mental process and mathematical concept of calculating a fetal nucleic acid proportion by analyzing data of at least 96 polymorphic loci. Dependent claims 15 and 33 further recite a mental process and mathematical concept of calculating a risk of X chromosome aneuploidy by analyzing data of the X chromosome fetal fraction. Dependent claim 16 further recites a mental process and mathematical concept of calculating a risk of Y chromosome aneuploidy by analyzing data of the Y chromosome fetal fraction. Dependent claim 17 further recites a mental process and mathematical concept of calculating the likelihood of the Y chromosome being present at no copies, one copy, or two or more copies and calculating the likelihood that the X chromosome is present in one copy, two copies, or three or more copies using bootstrap sampling. Dependent claim 22 further recites a mental process of determining whether the fetal nucleic acid proportion is adequate to reliably perform analysis. Dependent claim 34 further recites a mental process of considering data of a Y fetal fraction value. Dependent claim 35 further recites a mental process of considering data of a Y fetal fraction value of less than zero.
This judicial exception is not integrated into a practical application because the additional element in independent claim 1 of performing ligase chain reaction and amplification of Y, X, and autosome chromosome loci or the generic step of interrogating X chromosome loci in independent claim 19 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of using a computer processor in independent claims 1 and 19 does not improve the functioning of a computer and does not integrate the recited judicial exception into a practical application.
The additional element of interrogating ten or more polymorphic loci in dependent claims 5 and 23 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of interrogating ten or more polymorphic loci on at least two autosomes in dependent claims 6 and 24 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of interrogating ten or more polymorphic loci on at least three autosomes in dependent claims 8 and 26 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of interrogating at least 24 loci on each of X and Y chromosomes and at least one autosome in dependent claim 10 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of interrogating at least 24 loci on each of X and Y chromosomes and at least one autosome in dependent claim 10 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of interrogating at least 32 loci on each of X and Y chromosomes and at least one autosome in dependent claim 11 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of measuring each locus at least 100 times in dependent claim 12 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of interrogating at least 24 loci on the X chromosome in dependent claim 28 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of interrogating at least 32 loci on each of the X chromosome and at least one autosome in dependent claim 29 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of measuring each locus at least 20 times in dependent claim 30 is a data gathering step that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a computer processor in independent claims 1 and 19 is conventional.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element in independent claim 1 of performing ligase chain reaction and amplification of Y, X, and autosome chromosome loci or the generic step of interrogating X chromosome loci in independent claim 19 and analysis of loci in maternal samples is conventional.
The additional elements of interrogating ten or more polymorphic loci in dependent claims 5 and 23, of interrogating ten or more polymorphic loci on at least two autosomes in dependent claims 6 and 24, of interrogating ten or more polymorphic loci on at least three autosomes in dependent claims 8 and 26, of interrogating at least 24 loci on each of X and Y chromosomes and at least one autosome in dependent claim 10, of interrogating at least 32 loci on each of X and Y chromosomes and at least one autosome in dependent claim 11, of measuring each locus at least 100 times in dependent claim 12, of interrogating at least 24 loci on the X chromosome in dependent claim 28, of interrogating at least 32 loci on each of the X chromosome and at least one autosome in dependent claim 29, and of measuring each locus at least 20 times in dependent claim 30 are conventional.
Simple repetition of assays for multiple targets is conventional. Evidence for the conventionality of the additional elements is shown in Wiedmann et al. (Genome Research vol. 3, pages S51-S64 (1994)), Wright et al. (Human Reproduction Update vol. 15, pages 139-151 (2009)), and Yi et al. (Cellular Biochemistry and Biophysics vol. 62, pages 161-167 (2012)).
Wiedmann et al. reviews use of ligase chain reaction to determine the presence of a polymorphism on page S51 and Figure 1. Amplification of the ligated nucleic acids is shown in Figure 2. Wiedmann et al. shows use of sequencing of the amplified product to identify single base pair differences in the targeted region.
Wright et al. shows that it is common to use of PCR to analyze fetal sequences in maternal samples on page 141, first column. Wright et al. shows on page 141, second column analysis of single nucleotide polymorphisms. Wright et al. shows analysis of Y chromosomes for sex determination and analysis of autosomes for the presence of aneuploidy on page 142-146. Wright et al. shows high throughput sequencing to diagnose fetal aneuploidies on page 147 which performs simultaneous sequencing of millions of DNA fragments. Wright et al. provides guidance to simultaneously detect hundreds of SNPs (single nucleotide polymorphisms) in the second column of page 146.
Yi et al. shows a gap-ligase chain reaction technique to analyze cell-free fetal DNA for polymorphisms on pages 161-165. Sequencing of amplified products is shown in Figure 1.
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
The applicants state the claimed subject matter does not include a mental process, and point to the high accuracy and timely results as evidence. The argument is not persuasive because the claims do not have a limitation of a level of accuracy or speed and the applicants do not provide reasoning why mental processes cannot produce results with high accuracy and results in an acceptable time frame in the simplest embodiment of the claimed subject matter.
	The applicants state the claimed subject matter recites a practical application that is an improvement relative to amniocentesis. The argument is not persuasive because clinical procedures such a amniocentesis are outside the scope of the claimed subject matter and performing other clinical procedures are not prohibited by any claim limitation.
	The applicants state that regarding USPTO step 2A prong 2, the claims require a practical application that is more accurate, timely, and non-invasive aneuploidy determination. The argument is not persuasive because the claimed subject matter does not use a result of the mental process in a practical application such as a therapeutic or prophylactic step, or to transform an article to a different state or thing. See MPEP2106.04(d).
An improved abstract idea is not sufficient to confer patent-eligibility to a claim.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.
Regarding USPTO step 2B, the applicants state that the combination of additional elements are unconventional but fail to point to a particular combination of elements that are unconventional.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/915,944 in view of Zimmermann et al. (Prenatal Diagnosis vol. 32, pages 1233-1241 (2012)).
Independent claim 1 recites a process of analyzing data from a maternal sample of X and Y chromosome loci and at least one or more autosome loci to calculate a fetal fraction in the maternal sample, estimate the frequency of the X and Y chromosomes using mathematical models assuming no copies, one copy, or two or more copies of the Y chromosome, and a mathematical model assuming one copy, two copies, or three or more copies of the X. Independent claim 19 recites a process of analyzing data from a maternal sample of X chromosome loci and at least one or more autosome loci to calculate a fetal fraction in the maternal sample, estimate the frequency of the X chromosomes using mathematical models assuming one copy, two copies, or three or more copies of the X chromosome, and determine a risk of aneuploidy for the X chromosome, and determine a risk of aneuploidy for the X or Y chromosome. Dependent claims 2 and 20 further recite a mental process of considering the presence of a fetal aneuploidy.
Copending claim 1 recites the process of instant claims 1, 2, 19, and 20 without a limitation of analysis of aneuploidy of chromosomes X and Y.
Zimmerman et al. shows in the abstract and the results on page 1235 analysis of maternal DNA to detect the presence of fetal aneuploidies at chromosomes X and Y such as XXY.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the process of determining fetal aneuploidies of copending Application 16/915,944 claim 1 to include analysis of X and Y chromosomes because Zimmermann et al. shows that analysis of maternal DNA can be used to detect the presence of fetal aneuploidies at chromosomes X and Y.
This is a provisional nonstatutory double patenting rejection.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/           Primary Examiner, Art Unit 1631